DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. The USC 112 rejections have been obviated by amendment and persuasive arguments pertaining to the use of the term gasification. The Ariyapadi reference still anticipates the claims. The anticipation in view of Xue is no longer presented and it is now used as a secondary reference. The arguments directed to the anticipation by Xue are thus moot.
Applicant asserts that there is a distinction between dry saturated steam, dry steam, and saturated steam. The Examiner respectfully disagrees. Applicant’s own reference to Quora.com supports the Office’s position. Dry steam and saturated steam are interchangeable terms; dry saturated steam is thus the same thing as either. However, no USC 112 rejection is appropriate since, to Applicant’s point, dry saturated steam is an acceptable term. The teaching of dry or saturated steam would be sufficient to teach dry saturated steam. Ariyapadi discloses superheated steam (paragraph 60) which too is sufficient to meet the limitation of dry saturated steam since it is by definition dry/saturated.
Applicant asserts on pages 7-8 of the Remarks that Ariyapadi discloses the presence of oxygen in the gasification process while the claim specifically states that no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariyapadi (US 2009/0188165 A1).
Regarding claim 1, Ariyapadi discloses a process comprising: pyrolyzing carbonaceous material in a gasifier 200 in the presence of steam 205 and low-oxygen carrier which is devoid of oxygen (paragraph 16) to produce a syngas 280 (paragraph 24); supplying syngas stream 410 to a gas turbine 725 to produce power, wherein air 705 is added to the syngas 410 prior to the turbine 725 (paragraph 59); cooling exhaust gas 740 from the turbine 725 in a first cooling device 800 with water to produce steam 820 (paragraph 59); wherein the steam 820 produced is recycled to the gasifier 200 200 (paragraph 80). Ariyapadi discloses superheated steam (paragraph 60) which is by definition dry/saturated.
Regarding claims 2 and 3, Ariyapadi discloses that the feedstock is plastics including polyethylene (paragraph 27).
Regarding claim 4, Ariyapadi discloses a gasification operating temperature of 550 to 1,150 °C (paragraph 74) and pressure of 100 to 10,410 kPa (paragraph 72).
Regarding claim 8, Ariyapadi discloses that the gas turbine temperature is less than 1800K (paragraph 80).
Regarding claims 11 and 12, Ariyapadi discloses more than one steam turbine (paragraph 59). A steam turbine is a decompression device. Thus three steam turbines would satisfy the requirements of claim 12.
Regarding claim 15, Ariyapadi discloses a second cooling device 275 for cooling the syngas 280 from the gasifier 200 (see Figure 1).
Regarding claim 18, Ariyapadi discloses that the first cooling device 800 produces steam within the claimed temperatures and pressures (paragraph 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyapadi as applied to claim 1 above, and further in view of Xue (US 2016/0017801 A1).
Ariyapadi discloses utilizing boiler feed water for the second cooling device 275 (paragraph 35) but not the use of steam as the cooling medium or a pump for the cooling device(s). Xue—in an invention including gasifying, cooling, boiling, and recycling—discloses a cooler utilizing pressurized process steam to effectively make use of the HRSG product within the system (paragraph 17). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize pressurized HRSG/boiler product as a medium for heat exchange within the system of Ariyapadi to utilize high-value working fluid and increase thermal efficiency of the system as suggested by Xue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725